Pee Cueiam,
The statement of claim alleges that a representative of defendant called at plaintiffs’ home, and, while transacting the business of his employer, “shook his closed fist in the face of the said Mary G. Hess, thereby terrorizing and assaulting her and causing her a severe nervous shock, as a result of which, she, the said plaintiff, who was then pregnant......suffered a miscarriage, as well as a complete nervous collapse, and otherwise became sick and disabled.” A trial was had, which ended in a directed verdict for defendant. The court below granted a new trial, without assigning any specific reason. Defendant has appealed.
On appeal from an order such as the one here complained of, we never reverse unless it clearly appears the trial court abused its discretion, by acting arbitrarily or under a plain mistake of law. We cannot tell what moved the court below to grant the new trial, nor what may develop at the next one; therefore the order complained of will not be disturbed.
The appeal is dismissed.